Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued from 12)
	The claim amendments filed 12/13/2021 will not be entered, because they are too extensive to consider under the AFCP 2.0 program; therefore, all arguments directed toward these amendments are strictly moot.
	However, it would appear that the proposed amendments to Claim 1 would be insufficient to overcome the prior art rejections of record under modified Suh. Specifically, Suh teaches that the first electrode tab (14) and second electrode tab (15) electrodes are made of metal in paragraphs [0061]-[0062].
	Therefore, because Takahashi is merely applied to introduce a stress relieving portion into the first and second electrode tabs, a recitation of a “metal tab” would not obviate an interpretation in which the metal tab further comprises a non-metal material. For example, a house may be referred to as a “brick house,” while still comprising non-brick materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721